Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 19, drawn to an apparatus to allow for improved extraction of at least one component from a plant material with a liquid added thereto.
Group II, claims 9-18 and 20, drawn to a method for performing an extraction of at least one component from a plant material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of one or more electromagnetic signal emitters to emit electromagnetic signals at one or a range of frequencies within a predetermined range of frequencies at a selected distance, where the one or more electromagnetic signal emitters is controlled to emit said electromagnetic signals as a series of pulses, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spigno et al. (reference D1), Kuwabara (US 2009/0071952 A1) (reference D2), and Choi et al. (reference D3) as recited in the written opinion of the ISA. 
Spigno et al. teaches placing tea powder in a beaker, adding distilled water, placing the filled beaker in the middle of a microwave oven over a rotating dish (locating at a selected distance from the energy source, i.e. magnetron of the microwave oven), and exposing to electromagnetic signals at a frequency of 2450 MHz (page 211 bottom of left column and section 2.2). Exposing the material and liquid to said signal resulted in higher phenol concentration as compared to traditional extraction without presence of the signal (page 212 section 3.1).
Kuwabara teaches a warming device (abstract), where embodiment 6 teaches a paper cup 1301 (figure 13A) having thereon sheet 1305 comprising antenna 1304 from which radio waves are transmitted by a microwave method (paragraphs 249-250 and 253-256). The means for transmitting the signal are placed at a set distance from the beverage to be exposed, i.e. the opposite side of the sidewall of the cup.
Roknaldin et al. teaches a temperature control device for drinkware (abstract) comprising a container 100 (locating means) having temperature control module 200 (paragraph 42), the module 200 
Choi et al. discloses amongst others the Samsung Galaxy S4 (page 47 last paragraph of section 2.1). Applicant’s disclosure recites that a Samsung Galaxy S4 is used employing the ApZap software. Therefore the prior art teaches the device recited by the claims.

Species
The disclosure contains the following species:
Species I: figures 1a and 1b, drawn to a system comprising a movable cup 2 and computing device 10,12 which can be repositioned around the cup (see also page 5 second and third paragraphs).
Species II: figure 2, drawn to a system comprising a housing with a location portion 18 for receipt therein of a vessel, the housing including electromagnetic signal emitting sources (see also page 5 fourth paragraph).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the same reasons stated for Groups I-II in the section above.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792